Matter of Melissa G. v John W. (2016 NY Slip Op 06427)





Matter of Melissa G. v John W.


2016 NY Slip Op 06427


Decided on October 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 4, 2016

Tom, J.P., Sweeny, Andrias, Webber, Gesmer, JJ.


1776

[*1]In re Melissa G., Petitioner-Appellant,
v John W., Respondent-Respondent.


Kenneth M. Tuccillo, Hastings on Hudson, for appellant.
Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for respondent.
Carol L. Kahn, New York, attorney for the child.

Order, Family Court, New York County (Gloria Sosa-Lintner, J.), entered on or about December 2, 2014, which, to the extent appealed from, after a hearing, supplemented the final order of custody entered on or about January 27, 2014, by awarding unsupervised visitation to the mother but only on specified conditions, unanimously affirmed, without costs.
Family Court's determination that unsupervised visitation with the mother, subject to conditions, is in the child's best interest, has a sound and substantial basis in the record (see Matter of Frank M. v Donna W., 44 AD3d 495, 495-496 [1st Dept 2007]), and should not be disturbed (see Linda R. v Ari Z., 71 AD3d 465, 465-466 [1st Dept 2010]). Family Court properly considered the testimony of the then 12-year-old child, who testified both in camera several times and in open court, as well as that of the mother, and concluded that the child would prefer to remain in New York with her father, with unsupervised visitation with her mother in Florida. The court was entitled to give weight to the wishes of this child, who has demonstrated insight and maturity throughout these proceedings (see Melissa C.D. v Rene I.D., 117 AD3d 407, 408 [1st Dept 2014]).
Requiring the mother to comply with the specified conditions in the visitation order was not unreasonable or inappropriate (see Matter of John A. v Bridget M., 16 AD3d 324, 331 [1st Dept 2005], lv denied 5 NY3d 710 [2005]). The prior history of domestic violence (Matter of Melissa Marie G. v John Christopher W., 57 AD3d 314 [1st Dept 2008]), was a factor to be considered in connection with the award of sole custody to the father, and the custody order has [*2]already been reviewed and affirmed as being in the child's best interest (Matter of John W. v Melissa G., 129 AD3d 468 [1st Dept 2015]). The mother has not appealed from the order dismissing her modification petition.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 4, 2016
CLERK